Citation Nr: 1234857	
Decision Date: 10/09/12    Archive Date: 10/17/12

DOCKET NO.  09-27 874A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for right wrist tendonitis. 

2.  Entitlement to an initial rating in excess of 10 percent for a right Achilles tendon rupture. 

3.  Entitlement to an initial rating in excess of 10 percent for right carpal tunnel syndrome.

4.  Entitlement to an initial rating in excess of 10 percent for left carpal tunnel syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Riley, Counsel


INTRODUCTION

The Veteran served on active duty from June 1988 to August 2008.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, as part of the Benefits Delivery at Discharge (BDD) program.  The purpose of the BDD program is to help ensure a smooth transition from military to civilian status by allowing service members to file pre-discharge claims for disability compensation with VA.  

In order to facilitate the quick processing of claims under the BDD program, the Virtual VA paperless claims processing system is utilized.  Instead of paper, a highly secured electronic repository is used to store and review every document involved in the claims process.  The use of this system allows VA to leverage information technology in order to more quickly and accurately decide a Veteran's claim for benefits.  

Because the current appeal was processed as part of the Virtual VA system, any future consideration of this appellant's case should take into consideration the existence of this electronic record. 

The January 2009 rating decision on appeal assigned a 10 percent initial evaluation for the service-connected right wrist tendonitis, and noncompensable initial evaluations for the right Achilles tendon rupture and bilateral carpal tunnel syndrome, all effective September 1, 2008.  In a June 2010 rating decision, increased 10 percent initial evaluations were awarded for the right Achilles tendon rupture, and carpal tunnel syndrome of the left and right wrists, each effective from the original date of service connection, September 1, 2008.  The Veteran was informed in a July 2010 letter that the grant of increased 10 percent initial ratings satisfied his appeal with respect to the initial ratings assigned for the right Achilles tendon rupture and carpal tunnel syndrome of the left and right wrists.  The RO appears to have found that the Veteran limited his appeal to consideration of whether 10 percent evaluations were warranted based on statements in the February 2009 notice of disagreement that ratings of "at least 10 percent" were appropriate in this case.  However, the Board finds that the Veteran did not specifically limit the scope of his appeal and notes that a veteran is generally presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, the appeal for higher initial evaluations for right Achilles tendon rupture and bilateral carpal tunnel syndrome remain before the Board.

In August 2010 and September 2011, the Veteran's representative submitted argument in support of the Veteran's claims.  However, the representative only addressed the claim for entitlement to an increased initial rating for right wrist tendonitis, presumably because they were mistakenly informed by the RO that the assignment of 10 percent ratings in the June 2010 rating decision constituted a total grant of the other issues on appeal.  In August 2012, the Board allowed the Veteran's representative another chance to provide argument in support of all the claims on appeal, but the representative merely reiterated the contents of their September 2011 brief.  Therefore, the Board will proceed with a decision in this case.  

In August 2009 statements, the Veteran requested a hearing at the RO before a decision review officer (DRO).  In October 2009, the Veteran was provided an informal hearing conference at the RO in lieu of the requested formal hearing.  The Board therefore finds that VA has complied with the Veteran's hearing request.  

The issues of entitlement to initial ratings in excess of 10 percent for right and left carpal tunnel syndrome are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.

FINDINGS OF FACT

1.  The Veteran's right wrist tendonitis manifests pain and limitation of motion without ankylosis. 

2.  The Veteran's right Achilles tendon rupture manifests pain and limitation of motion that most nearly approximates moderate without ankylosis or malunion. 

3.  The Veteran's surgical scar of the right ankle measures 2 to 3 millimeters (mm) and is not painful or tender, is stable, and has not resulted in any limitation of motion.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for right wrist tendonitis are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.14, 4.71a, Diagnostic Codes 5024, 5214, 5215 (2011). 

2.  The criteria for an initial rating in excess of 10 percent for a right Achilles tendon rupture are not met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.14, 4.71a, 4.118, Diagnostic Codes 5270-5273, 7800-7805.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Duty to Notify

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)) defined VA's duties to notify and assist a veteran in the substantiation of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The Veteran has initiated an appeal regarding the initial evaluations assigned following an award of service connection.  The claim for service connection for the disabilities on appeal are now substantiated and the filing of a notice of disagreement as to the January 2009 rating decision does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  See 38 C.F.R. § 3.159(b)(3) (2011).  Rather, the Veteran's appeal as to the initial ratings of his right wrist tendonitis and right Achilles tendon rupture triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  

Under 38 U.S.C.A. § 7105(d), upon receipt of a notice of disagreement in response to a decision on a claim, the agency of original jurisdiction must take development or review action it deems proper under applicable regulations and issue a statement of the case if the action does not resolve the disagreement either by grant of the benefits sought or withdrawal of the notice of disagreement.  However, section 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate the newly raised issue.  38 C.F.R. § 3.159(b)(3).  As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  The July 2009 statement of the case (SOC), under the heading "Pertinent Laws; Regulations; Rating Schedule Provisions," set forth the relevant diagnostic codes for rating the disabilities at issue, and included a description of the rating formulas for all possible schedular ratings under these diagnostic codes.  The appellant was thus informed of what was needed not only to achieve the next-higher schedular rating, but also to obtain all schedular ratings above the initial evaluations that the RO assigned.  Therefore, the Board finds that the appellant has been informed of what was necessary to achieve a higher rating for the service-connected disabilities at issue.
Duty to Assist

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records.  The Veteran has not reported undergoing any other treatment for his right wrist or right ankle disabilities with VA or private health care providers.  Additionally, the Veteran was provided adequate VA and contract examinations in June 2008 and November 2009 in response to his claims.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  


Increased Initial Ratings Claims

Service connection for right wrist tendonitis and a right Achilles tendon rupture was granted in the January 2009 rating decision on appeal.  Initial 10 percent evaluations were assigned effective September 1, 2008.  The Veteran contends that higher initial ratings are warranted as the disabilities are productive of limited motion and loss of function. 

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is the propriety of the initial disability rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

In applying the rating criteria, VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.  For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  

The Veteran's right wrist tendonitis is currently rated as 10 percent disabling under Diagnostic Code 5024 for tenosynovitis.  Under this diagnostic code, disabilities are rated based on limitation of motion of the affected part as arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5024 (2011).  Limitation of motion of the wrist is evaluated under Diagnostic Code 5215 which provides for maximum 10 percent ratings for limited palmar flexion and limited dorsiflexion.  38 C.F.R. § 4.71a, Diagnostic Code 5215.  The Veteran is already in receipt of a 10 percent rating for limitation of motion due to tendonitis of the right wrist and a higher initial evaluation is therefore not possible under Diagnostic Code 5215.  

A higher rating is possible under Diagnostic Code 5214 for ankylosis of the wrist, but the record clearly shows that the Veteran's right wrist is not ankylosed.  The Veteran had full motion of the right wrist upon VA contract examination in June 2008 and while motion was limited during the November 2009 VA examination, he was still able to flex the wrist to 60 degrees with extension to 35 degrees, radial deviation to 20 degrees, and ulnar deviation to 15 degrees without pain.  The November 2009 VA examiner also found that the Veteran did not manifest symptoms sufficient to diagnose right wrist tendonitis.  Even with consideration of functional factors (to include the Veteran's complaints of pain), it is clear that he has retained some useful motion of his right wrist and rating the disability under Diagnostic Code 5214 is not appropriate.  Therefore, an initial rating in excess of 10 percent for tendonitis is not warranted.  

Turning to the claim for an increased initial rating for a right Achilles tendon rupture, this disability is rated as 10 percent disabling under Diagnostic Code 5271 for limited motion of the ankle.  Under this diagnostic code, a 10 percent rating is assigned for limitation of motion of the ankle that is moderate.  A maximum 20 percent rating is warranted for limitation of motion of the ankle that is marked.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  Normal ranges of motion of the ankle are dorsiflexion from 0 degrees to 20 degrees, and plantar flexion from 0 degrees to 45 degrees.  38 C.F.R. § 4.71, Plate II.  

The Veteran's most restricted motion of the right ankle was demonstrated at the November 2009 VA examination when dorsiflexion was to 10 degrees with plantar flexion to 40 degrees.  There was no pain during range of motion testing and repetitive motion did not result in any additional symptoms.  In the February 2009 notice of disagreement, the Veteran reported that he underwent a second surgery to repair his tendon in July 2008 and still experienced loss of strength and an inability to run due to swelling.  However, even with consideration of functional factors, the Board cannot conclude that the right ankle disability manifests limitation of motion that most nearly approximates marked under Diagnostic Code 5271.  The objective medical evidence clearly establishes that the Veteran's right ankle retains 50 percent of normal dorsiflexion and only slightly limited plantar flexion.  There was also no change in the Veteran's symptoms following repetitive testing.  The Board finds that the objective medical evidence in this case is more probative than the Veteran's lay statements made for compensation purposes with regard to the specific severity of the Veteran's disability.  Thus, a higher initial rating is not warranted under Diagnostic Code 5271.  

Additionally, the Board finds that Diagnostic Codes 5270 and 5272 pertaining to ankylosis of the ankle are not for application in this case as the Veteran has clearly retained some useful motion of his right ankle.  There are also no findings of ankle malunion and X-rays performed during the June 2008 VA examination were normal.  

The Board has also considered whether a separate rating is appropriate for the scar associated with the Veteran's surgery to repair the service-connected ruptured right Achilles tendon.  A separate rating is warranted for the surgical scar if the evidence establishes the presence of symptoms that are separate and distinct from those stemming from the service-connected residuals of the surgery.  Cf. Esteban v. Brown, 6 Vet App 259 (1994).  The November 2009 VA examiner noted the presence of a surgical scar that was elevated and measured 2 to 3 mm.  However, the scar was not painful or tender, was stable with no adherance, and had normal skin texture without any limitation to function.  There was a slight keloid formation, but as the scar was not on the head, face, or neck, was not deep, and was not unstable or painful, a separate rating is not warranted for this aspect of the service-connected disability.  38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (2011).

The Board has considered whether there is any other schedular basis for granting a higher initial rating for the either disability at any time during the rating period on appeal, but has found none.  In addition, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the claims.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court of Appeals for Veterans Claims (Court) has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's disabilities.  The Veteran's right wrist and right ankle disabilities are manifested by symptoms such as painful limited motion.  These manifestations are contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the disabilities and referral for consideration of an extraschedular rating is not warranted.

The Court has also held that a request for a total disability rating due to individual employability resulting from service-connected disability (TDIU), whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, when entitlement to TDIU is raised during the appeal of a rating for a disability, it is part of the claim for benefits for the underlying disability.  Id at 454.

In this case, the record is negative for evidence that the Veteran is unemployable due to the service-connected disabilities.  He is not in receipt of Social Security disability benefits, and has continued to work throughout the claims period.  Although the Veteran reported that he no longer qualifies for a pilot's license due to his disabilities, there is no competent evidence that his right wrist and ankle conditions have interfered with his employment.  Therefore, remand or referral of a claim for TDIU is not necessary as there is no evidence of unemployability due to the service-connected right wrist tendonitis and right Achilles tendon rupture.




ORDER

Entitlement to an initial rating in excess of 10 percent for right wrist tendonitis is denied. 

Entitlement to an initial rating in excess of 10 percent for a right Achilles tendon rupture is denied. 


REMAND

The Board finds that additional development is necessary before a decision can be rendered with respect to the claims for entitlement to initial ratings in excess of 10 percent for right and left carpal tunnel syndrome.  During the November 2009 VA examination, the Veteran reported that he had undergone a nerve conduction study within the past year that demonstrated ulnar nerve impairment.  He was offered surgery as a result of the study.  The current record does not contain a copy of the nerve conduction study report, and the Veteran has not indicated whether the test was performed by a VA or a private health care provider.  In any event, VA is required to make reasonable efforts to help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).  Therefore, the Board finds that the Veteran should be contacted and asked to identify the physician that conducted the nerve conduction test.  If a medical release form is obtained for the provider, efforts should be made to obtain the indentified records.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran a medical release form and ask that he execute it to authorize VA to obtain records of the treatment reported during the November 2009 VA examination, to include any nerve conduction study reports and other evidence pertaining to his bilateral carpal tunnel syndrome.  
2.  If a valid medical release is received, obtain records of treatment from the health care provider identified by the Veteran.  If unsuccessful in obtaining this evidence, inform the Veteran and his representative and request them to provide the outstanding evidence.

3.  Then, readjudicate the claims for increased initial ratings for right and left carpal tunnel syndrome.  If the benefits sought on appeal are not fully granted, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


